Citation Nr: 1017319	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for 
multiple facial scars, left and right mandibular areas, left 
and right chin, and right cheek.

3.  Entitlement to an increased rating in excess of 10 
percent for service-connected post-traumatic arthritis 
(status post fracture, left ankle, open reduction, internal 
fixation).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his Wife


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk 


INTRODUCTION

The Veteran had active service from June 1975 until April 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefit sought on appeal.

In September 2007 rating decision, the Veteran was awarded 
service connection for degenerative disc disease with 
retrolisthesis at L4-L5 (claimed as low back strain), which 
was established at 20 percent disabling.  As such, this claim 
is no longer on appeal.

The Veteran had a travel board personal hearing before the 
undersigned in July 2009 in Manila, Republic of the 
Philippines.  A transcript of that proceeding is associated 
with the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  With respect to the claim of entitlement to a rating in 
excess of 40 percent for bilateral hearing loss, in May 2009, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the Veteran that a 
withdrawal of this appeal is requested.

2.  With respect to the claim of entitlement to a rating in 
excess of 30 percent for multiple facial scars, left and 
right mandibular areas, left and right chin, and right cheek, 
in May 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.

3.  For the entire period of increased rating, the Veteran's 
service-connected post-traumatic arthritis (status post 
fracture, open reduction, internal fixation) manifested in no 
more than moderate limited motion of the left ankle, 
including limitation due to pain. 

4.  For the entire period of increased rating, the Veteran's 
service-connected left ankle disability has been productive 
of complaints and symptoms of left ankle instability 
analogous to moderate deformity similar to malunion of the os 
calcis or astragalus.


CONCLUSIONS OF LAW

1.  Regarding the claim of entitlement to a rating in excess 
of 40 percent for bilateral hearing loss, the criteria for 
withdrawal of the appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Regarding the claim of entitlement to a rating in excess 
of 30 percent for multiple facial scars, left and right 
mandibular areas, left and right chin, and right cheek, the 
criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for left ankle post-traumatic arthritis 
(status post fracture, open reduction, internal fixation) 
have not been met for any period of the increased rating 
claim.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).

4.  The criteria for a separate 10 percent rating for 
instability of the left ankle have been met for the entire 
rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.71a, 
Diagnostic Code 5273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2009).

The record reflects that the Veteran perfected an appeal with 
respect to his claims of entitlement to a rating in excess of 
40 percent for bilateral hearing loss, as well as a rating in 
excess of 30 percent for multiple facial scars to the left 
and right mandibular areas, left and right chin, and right 
cheek.  Thereafter, the Veteran indicated in a May 2009 
written statement that he wished to withdraw his appeal with 
respect to these claims. The Board finds that such statement 
qualifies as a valid withdrawal of these issues.  See 38 
C.F.R. § 20.204.  Accordingly, such claims will be dismissed.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), 
prescribes several requirements as to VA's duty to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353- 
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

Through VCAA notice correspondence dated in June 2005, the RO 
notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) on the claim on appeal.  
The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable 
measures to assist in obtaining additional VA medical 
records, private treatment records, and other Federal 
records.  In addition, the July 2006 Statement of the Case 
(SOC) explained the general criteria to establish claims for 
an increased rating.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran, through obtaining VA outpatient 
treatment records, and arranging for him to undergo a VA 
examination.  In support of his claim, the Veteran has 
provided various private treatment records, and several 
personal statements.  He has testified during a Travel Board 
hearing before the undersigned.  Accordingly, the current 
record as it stands includes sufficient competent evidence to 
decide the claim. Under these circumstances, with regard to 
the issue addressed in this decision, the Board finds that 
VA's duties to notify and assist the Veteran have been 
fulfilled, and no further action is necessary to assist the 
Veteran.

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  The degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Rating Left Ankle Post-Traumatic Arthritis

Presently, the Veteran is in receipt of a 10 percent rating 
for service-connected post-traumatic arthritis of the left 
ankle under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, for moderate limited motion of the ankle.  Under 
that diagnostic code, a 10 percent rating is assigned for 
moderate limitation of motion, and a 20 percent rating is 
assigned for marked limitation of motion.  The 20 percent 
disability rating for marked limitation of motion includes 
limitation of motion due to arthritis, pain, and other 
orthopedic factors that limit motion.

The April 2008 VA examination reflects that the Veteran was 
evaluated for continued left ankle complaints.  The examiner 
noted the Veteran had open reduction with residual pain noted 
on weight bearing activities.  At that time, the Veteran did 
not utilize any assistive devices for walking and did not 
experience constitutional or incapacitating episodes of 
arthritis.  The examiner noted functional limitations on 
standing and walking.  The Veteran reported he was only able 
to stand for 15 to 30 minutes and was able to walk a quarter 
mile.  The examiner reported the ankle gave way and the 
Veteran experienced pain and stiffness in the left ankle.  
The Veteran reported weekly flare-ups in the ankle of 
moderate severity.  During these flare-ups the Veteran was 
unable to walk more than a few yards and experienced swelling 
and tenderness.  

A range of motion summary indicated that the Veteran's 
dorsiflexion at active motion against gravity was 0 to 10 
degrees with pain elicited at 10 degrees, and passive range 
of motion was 0 to 10 degrees with pain elicited at 10 
degrees.  On repetitive use, there was an additional 
limitation of motion of 0 to 5 degrees.  Plantar flexion 
active motion against gravity was 0 to 45 degrees with pain 
elicited at 45 degrees, and passive range of motion was 0 to 
45 degrees with pain elicited at 45 degrees.  There was no 
noted additional limitation on motion with repetitive use.  
It was diagnosed that the left ankle was post traumatically 
arthritic and the arthritis was progressively worsening. 

Based upon these findings, the current evaluative framework 
of the assignment of a 10 percent rating for limited motion 
of the left ankle should remain in effect, as the Veteran has 
only met the requirements of moderate limited motion of the 
ankle for the entire period of increased rating appeal.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The VA rating schedule 
provides that, where there is limited motion, but at least 
some retained motion, Diagnostic Code 5271 is directly 
applicable.  Therefore, a 10 percent rating is the highest 
assignable rating for the Veteran's left ankle disability of 
post-traumatic arthritis predicated upon his limitation of 
motion, including motion limited by pain and other orthopedic 
factors.  

The Board finds that, even with consideration of additional 
limiting factors indicated in 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the evidence does not demonstrate marked limitation of motion 
for any period of increased rating, as required for 20 
percent disability rating under Diagnostic Code 5271.  
38 C.F.R. § 4.71a. 

While a rating higher than 10 percent for post-traumatic 
arthritis of the left ankle is potentially assignable under 
Diagnostic Code 5270 for ankylosis of the ankle, ankylosis is 
not shown for any period of rating in this case.  A finding 
of ankylosis essentially requires absence of any motion.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).  As the VA 
examination reports, the Veteran does not have ankylosis 
associated with the left ankle joint.  As there is no 
evidence of ankylosis of the left ankle for any period of 
increased rating, a higher rating under Diagnostic Code 5270 
is not warranted for any period.  

Separate Rating for Left Ankle Instability 

At the July 2009 Board personal hearing, the Veteran and his 
wife stated that the Veteran experienced left ankle 
instability.  The Veteran stated that his ankle even gives 
out when he uses a cane.  He further explained that his ankle 
is unreliable if it is in any other position than straight 
up.  The Veteran reported several instances where his ankle 
gave out with even the slightest weight bearing and described 
the ankle as often felling like "jelly."

Instability is another major component of the Veteran's 
current left ankle disability. For the reasons indicated, the 
Board finds that a separate 10 percent rating for left ankle 
instability is warranted throughout the entire period on 
appeal, based upon the Veteran's credible hearing testimony 
regarding this component of service-connected disability.  
The ability to award separate ratings for clearly different 
manifestations of the same underlying disability is within 
the purview of adjudicative authority.  See 38 C.F.R. § 4.14 
(under the rating schedule, separate ratings may be granted 
for distinct manifestations, provided not contravening the 
principle against evaluating the same disability under 
different diagnoses); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In this instance, the presence of left ankle instability and 
tendency to give way is an altogether distinct manifestation 
from limited motion, and moreover, has been attributed by VA 
examiners to the previously service-connected left ankle 
disability, which includes post-traumatic arthritis.  The 
Board will apply Diagnostic Code 5273, for deformity of the 
ankle due to malunion of the os calcis or astralagus, as an 
analogous rating code for ankle instability, the basis for 
this action being that such malunion is inevitably productive 
of the type of instability and impairment evidenced in this 
particular case.  See 38 C.F.R. § 4.20 (unlisted disabilities 
may be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous).  The 
decision to provide compensation for left ankle instability 
is furthermore in accordance with the rating principle that 
to the extent possible VA will coordinate rating with the 
actual impairment of function, here involving significant 
instability affecting joint functionality in daily life.  See 
38 C.F.R. 
§ 4.21.  

For these reasons, the Board finds that a separate 10 percent 
rating for left ankle instability is warranted by analogy 
under Diagnostic Code 5273 for the entire period of increased 
rating on appeal.  The separate rating grew out of the 
Veteran's claim for increased rating for the already service-
connected left ankle disability (status post fracture, left 
ankle, open reduction, internal fixation); therefore, the 
2005 claim for increased rating   For the entire period of 
increased rating, the Veteran's service-connected left ankle 
disability has been productive of complaints and symptoms of 
left ankle instability analogous to moderate deformity 
similar to malunion of the os calcis or astragalus, as 
required for a 10 percent disability rating under Diagnostic 
Code 5273.  38 C.F.R. § 4.71a.  

The separate rating for left ankle instability is not based 
on findings of arthritis, pain, or limitation of motion of 
the left ankle, including due to pain and other orthopedic 
factors indicated in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
because to do so would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses is to be avoided). 

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1) (2009), which 
provides procedures for referral or assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

The VA Compensation and Pension Service is authorized to 
approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  If the evidence raises the question of 
entitlement to an extraschedular rating, the threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating 
criteria contemplate all of the Veteran's service-connected 
disabilities of the left ankle.  The service-connected status 
post-arthritis rating criteria specifically provides for 
ratings based on the presence of arthritis, and limitation of 
motion of the ankle, including due to pain and other 
orthopedic factors.  In this case, the schedular rating 
criteria also provide for ratings by analogy.  The Veteran's 
symptoms of instability of the left ankle have been rated by 
analogy under schedular rating criteria that pertains to the 
same anatomical location (left ankle) and symptomatology 
(ankle instability).  Because the schedular rating criteria 
is adequate to rate the Veteran's service-connected 
disabilities of the left ankle, there is no exceptional or 
unusual disability picture to render impractical the 
application of the regular schedular standards.  For these 
reasons, the Board finds that the criteria for referral for 
extraschedular rating have not been met.  38 C.F.R. § 
3.321(b)(1). 

For these reasons, the Board is denying a rating higher than 
10 percent for left ankle post-traumatic arthritis based upon 
limitation of motion, but is awarding a separate 10 percent 
rating by analogy under Diagnostic Code 5273 for left ankle 
instability.  38 C.F.R. § 4.71a.  This determination takes 
into full account the potential availability of any "staged 
rating" based upon incremental increases in severity of 
service-connected disability during the pendency of the claim 
under review.  To the extent any higher level of compensation 
is sought, the preponderance of the evidence is against this 
claim, and hence the benefit- of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

The claim of entitlement to a rating in excess of 40 percent 
for bilateral hearing loss is dismissed.

The claim of entitlement to a rating in excess of 30 percent 
for multiple facial scars, left and right mandibular areas, 
left and right chin, and right cheek is dismissed.

A higher rating than 10 percent for service-connected post-
traumatic arthritis of the left ankle is denied.

A separate 10 percent disability rating for left ankle 
instability, for the entire increased rating period on 
appeal, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


